DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
Receipt of Applicants remarks and terminal disclaimers filed on May 6, 2022 is acknowledged. Claims 95-114 are pending in this application.

Withdrawn Objections/Rejections
The rejection of claims 95-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,980,250 has been withdrawn in view of Applicant’s filing of the terminal disclaimer. 
The rejection of claims 95-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,412.975 has been withdrawn in view of Applicant’s filing of the terminal disclaimer. 
The rejection  of claims 95-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,172,376 has been withdrawn in view of Applicant’s filing of the terminal disclaimer. 
The rejection of claims 95-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,178,457 has been withdrawn in view of Applicant’s filing of the terminal disclaimer. 
The rejection of claims 95-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 8,519,008 has been withdrawn in view of Applicant’s filing of the terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Luhman (US 6,440,447), as evidenced by Peak Plus 37 Product Information Sheet (Land O' Lakes Product Manual, revised January 1, 2003) and QLF Liquid feed supplements information sheet (www.qlf.com, accessed on May 17, 2017) in view of Strandskov et al. (US Patent 3,463,860) as outlined and discussed in the parent application 15/254159 (now US Patent 10,172,376). However, as argued in the parent application, the claims recite the limitation the sugar alcohol is at least 1 wt. % and up to 10 wt. % of the grain-based product or the extruded feed. According to the prior art, sorbitol is present at 0.5%, which is below the recited range. The Applicant has implicit support for the amendment to 1%, as supported by In re Wertheim, 541 F.2d 257,191USPQ 90 (CCPA 1976).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615